I agree with the majority in the conclusion reached in the foregoing opinion, and I am, in the main, in accord therewith. I wish, however, to state my opinion that an accused can be charged in the same information with a series of robberies committed in immediate succession and with a murder committed in the course of one of the robberies. Such a state of facts existing, it seems to me clear that an information charging the several offenses, and containing allegations in each count charging robbery, to the effect that the particular offense therein charged was committed by the accused as one of a series of robberies, perpetrated one following the other in practically immediate succession, and in the count charging murder an allegation that the murder was committed in the course of the perpetration of one of the series of robberies, would be good as against a demurrer for misjoinder.
As the information upon which appellant was tried does not, in counts 3, 4, 5, 8 and 9, allege that the robberies charged in those counts were committed in a comparatively short space of time, one quickly following another, and in the course of the same criminal raid, in which the murder and robbery charged in *Page 506 
counts 1 and 2 were committed, the information is, in my opinion, obnoxious to a demurrer for misjoinder, and the assignments of error presented by appellant on this appeal must be sustained. Each count of the information before us alleges that the offense therein charged was committed "on or about the 14th day of September, A.D. 1928," but, the date of the alleged offenses being so charged, proof might have been offered by the prosecution to the effect that the crimes were in fact committed on different days. The information, therefore, fails to allege that the offenses charged were committed in quick succession, forming in fact "two or more acts or transactions connected together," in the words of the statute, or, in other words, a series of crimes closely connected in point of time, one robbery following another almost immediately, and the murder count charging a killing committed in the course of one of the robberies. In the absence of such allegations, the information is, in my view, defective.
With the exception noted, I concur in the foregoing opinion.